USCA11 Case: 19-11048    Document: 66-1     Date Filed: 12/14/2022   Page: 1 of 3




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 19-11048
                          Non-Argument Calendar
                          ____________________

       CARL RICHARD SAMSON,
                                                   Petitioner-Appellant,
       versus
       UNITED STATES OF AMERICA,


                                                 Respondent- Appellee.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                   D.C. Docket Nos. 1:16-cv-22521-RNS,
                             1:10-cr-20855-RNS-1
USCA11 Case: 19-11048     Document: 66-1      Date Filed: 12/14/2022    Page: 2 of 3




       2                      Opinion of the Court                19-11048

                            ____________________

           ON REMAND FROM THE SUPREME COURT OF THE
                        UNITED STATES
       Before LAGOA, BRASHER, and BLACK, Circuit Judges.
       PER CURIAM:
              Carl Samson, a counseled federal prisoner, previously ap-
       pealed from the district court’s dismissal of his authorized second
       or successive 28 U.S.C. § 2255 motion to vacate, correct, or set
       aside sentence, and we affirmed. Samson v. United States, 851 F.
       App’x 950 (11th Cir. 2013). However, the U.S. Supreme Court sub-
       sequently granted certiorari, vacated our judgment, and remanded
       the case for us to reconsider our decision in light of United States
       v. Taylor, 142 S. Ct. 2015 (2022). Samson v. United States, 142 S.
       Ct. 2858 (2022). Samson and the Government filed a joint motion
       for summary reversal, asserting his attempted Hobbs Act robbery
       conviction no longer qualifies as a predicate “crime of violence” for
       his 18 U.S.C. § 924(c) conviction.
              Given the Government's waiver of procedural default, we
       agree with the parties. In United States v. Davis, 139 S. Ct. 2319
       (2019), the Supreme Court held that § 924(c)(3)(B)’s residual clause
       is unconstitutionally vague, and, in Taylor, the Court ruled that at-
       tempted Hobbs Act robbery is not a predicate “crime of violence”
       under § 924(c)(3)(A)’s elements clause. See Davis, 139 S. Ct. at
       2336; Taylor, 142 S. Ct. at 2019-21. Accordingly, the parties’ joint
       motion for summary reversal is GRANTED. See Groendyke
USCA11 Case: 19-11048         Document: 66-1        Date Filed: 12/14/2022         Page: 3 of 3




       19-11048                   Opinion of the Court                               3

       Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969) 1 (explain-
       ing summary disposition is appropriate where “the position
       of . . . the parties is clearly right as a matter of law so that there can
       be no substantial question as to the outcome of the case”).
               We therefore vacate Samson’s Count 3 conviction and con-
       secutive 120-month sentence, and remand to the district court for
       entry of a new judgment. Consistent with our ordinary practice,
       we also vacate Samson's entire sentence and remand for resentenc-
       ing on Counts 1 and 2. See United States v. Fowler, 749 F.3d 1010,
       1017 (11th Cir. 2014) (explaining that, when a conviction is set
       aside, we presume that “sentences on each count of a multi-count
       indictment are part of a package that may ... be revisited to ensure
       that the overall sentence on the surviving counts is consistent with
       the district court's intentions, the guidelines, and the § 3553(a) fac-
       tors”); id. (“[S]entences that include a mandatory consecutive term
       of imprisonment ... are particularly well suited to being treated as
       a package because they are inherently interdependent.” (quotation
       marks and alteration omitted)).
              REVERSED, VACATED and REMANDED.




       1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
       this Court adopted as binding precedent all decisions of the former Fifth Cir-
       cuit handed down prior to close of business on September 30, 1981.